In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00571-CR

____________________


JOHNNIE SEGEADA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 08-05215




MEMORANDUM OPINION
 On November 30, 2009, the trial court sentenced Johnnie Segeada on a conviction for
robbery.  Segeada filed a notice of appeal on December 17, 2009.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
district clerk has provided the trial court's certification to the Court of Appeals.  On
December 21, 2009, we notified the parties that we would dismiss the appeal unless the
appellant established grounds for continuing the appeal.  No response has been filed. 
Because the record does not contain a certification that shows the defendant has the right of
appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we dismiss
the appeal.
	APPEAL DISMISSED.	

							__________________________________
								       HOLLIS HORTON
									       Justice				
Opinion Delivered January 20, 2010
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.